Billings, J.,
dissenting. I am unable to join the majority. Besides being wrongly decided on the merits, the opinion is *233too broad and will encourage prosecutor shopping and unnecessary appeals.
. My first objection is that the majority’s recitation of the facts is wholly inadequate, particularly its failure to quote the prosecutor’s statements which are the sole issue in this case. The majority asserts that the strictures of confidentiality required by 33 V.S.A. §§ 651(d) and 663(a) prevent it from repeating the statements. I disagree. As the juvenile is not specifically identified, either in this opinion or in the prosecutor’s comments, I feel that the confidentiality required by 33 V.S.A. §§ 651(d) and 663(a) is met. The statements, made at a House Judiciary Committee hearing, are already a part of .the public record and no further harm can come from repeating them here. Indeed, neglecting to confront them directly poses a greater risk of injustice. By not publishing what the prosecutor said, the majority leaves in the dark what criteria it used in determining that the statements required disqualification. The opinion provides no guidelines to enable the legal profession to determine what is or is not disqualifying conduct. Therefore, before a meaningful discussion of the merits of this case can be entered into, the statements must be set forth.
On June 24, 1981, the House Judiciary Committee, in response to public pressure occasioned by the rapes and murder which are the subject of the present case, held hearings investigating the state’s juvenile law. The state’s attorney for Chittenden County was asked to testify before the committee to present his office’s views on proposed changes to the law. The pertinent part of his testimony is as follows:
The last thing that — at least that I have to say — there are two other things. One thing is the victim should be able to know who did it to them. Who is the person who perpetrated the crime on them. Right now, technically if the 15 year old comes in — is released from detention, we are legally prohibited from telling Megan ... or her family because we are not allowed to give any information to her. We will not follow that. I had already planned to violate that law if he was released. But we should not have to be put in that position. At the very least, the victim should be told what happens to that person____The *234last thing is there is a dire need for a detention center for juveniles. Treatment center or whatever you want to call it in the state. I kind of laugh a little bit — laugh is not the right word, but it is the only thing we can do is when a number of people say — get up and say that 15 year old who killed Melissa is getting out in three years. If he is not transferred out of state, then he would be out by October because there is no place in the state to keep him. He cannot stay in the Waterbury detention center because it is against the law to keep him there. After he is adjudicated, he cannot stay there except for very short periods sf [sic] time. So he would have to be in a group home or in the Benson Wilderness Camp. The Benson wilderness camp [sic] is not a secure facility. The group homes are not secure facilities. He can go into school and send him to high school and be out on the streets. So obviously we are trying to, if we are successful in doing the case we are trying to have him sent out of state because that is the only place he can be sent. If we are unsuccessful, then we don’t have to worry about 18 year old jurisdiction of juveniles because he will be out when he is 15 or 16. That is all. Thank you.
As an initial observation, it is obvious from the above that, contrary to what the majority opinion reports, the prosecuting attorney never stated a strong personal belief in the guilt of the juvenile. He merely repeated and responded to the statements of others to that effect. Moreover, a prosecutor’s personal belief that a defendant is guilty does not by itself prejudice a defendant’s right to a fair and impartial hearing. Such an opinion is only prejudicial if it comes to the attention of and improperly influences the trier of fact. State v. Hohman, 138 Vt. 502, 420 A.2d 852 (1980); Alschuler, Courtroom Misconduct by Prosecutors and Trial Judges, 50 Tex. L. Rev. 629 (1972); Note, The Nature and Consequences of Forensic Misconduct in the Prosecution of a Criminal Case, 54 Colum. L. Rev. 946 (1954).
My second objection to the majority opinion is that it ignores the holding in State v. Hohman, supra. The Hohman decision “requires a determination of the prejudice to the defendant under the particular circumstances of the case at *235hand.” Id. at 507, 420 A.2d at 855. The majority completely neglected to make such a determination. If they had, they would have been unable to find any prejudice to the defendant’s rights in this case.
The only ground for disqualifying a prosecutor under Vermont law is if the defendant’s and the State’s right to a fair and impartial trial has been jeopardized by the prosecution. Id. A fair trial can be prejudiced in two ways. One is by forensic misconduct and the other is by a conflict of interest. See id.; State v. Miner, 128 Vt. 55, 258 A.2d 815 (1969); Alschuler, Courtroom Misconduct by Prosecutors and Trial Judges, supra; Note, The Nature and Consequences of Forensic Misconduct, supra.
Prosecutor’s forensic misconduct has been defined as “any activity by the prosecutor which tends to divert the jury from making its determination of guilt or innocence by weighing the legally admitted evidence in the manner prescribed by law.” Note, The Nature and Consequences of Forensic Misconduct, supra, at 949. More simply, misconduct is behavior by the prosecutor which improperly influences the trier of fact. Generally, such misconduct is ground for disqualification only in jury trials. The rationale is that the jury is especially vulnerable to a prosecutor’s influence because his actions are weighted with the authority of his office. Alschuler, Courtroom Misconduct by Prosecutors and Trial Judges, supra, at 682. Bench trials, as in the present case, are not usually tainted by misconduct because the judge as a professional is not vulnerable to such influence.
In the present case, however, forensic misconduct is not the appropriate ground for disqualification as no claim has been made that the district court judge was or would be influenced by the prosecutor’s statements. Furthermore, the trial court found that there was no evidence that would indicate prosecutorial bias or prejudice against the juvenile during any proceedings in court or in the prosecutor’s relationship and ability to communicate with defense attorneys in this case. The trial court found that the prosecutor and his staff had behaved appropriately in court.
The other ground for disqualifying a prosecutor is if he has a conflict of interest. In criminal cases conflicts of interest are usually one of two types. The first, which does not *236apply to this case, occurs when the prosecutor has previously represented or been consulted professionally by the accused With, respect to the offense charged. E.g., State v. Miner; supra. The second occurs when the prosecutor has a personal interest or stake in convicting the accused. E.g., State v. Hohman, supra. Such a conflict may arise if the prosecutor is related to a victim or stands to gain politically or financially by the conviction. '
The Hohman case falls squarely within the latter situation. In Hohman the state’s attorney campaigned for re-election-by promising to convict the defendant if elected. He had tied his political future to convicting Hohman. The Court found that he was unable to plea bargain in good faith and therefore the defendant had been prejudiced at the plea bargaining stage. The key aspect of the Hohman case is the statement of the Court that “ [t] he awesome power to prosecute ought never to be manipulated for personal or political profit.” Id. at 505, 420 A.2d at 855.
In the present case, however, no such conflict of interest exists. There is no evidence that the state’s attorney is currently engaged in a campaign for re-election to his post or that he has announced he is a candidate for any other position. Although the prosecutor exercised poor judgment in making the statements, that does not make them prejudicial. As the Court stated in Hohman: “Unethical conduct, however worthy of censure, does not necessarily deprive a defendant of a fair trial, and is therefore distinguishable from prejudicial error.” Id. at 506, 420 A.2d at 855. To disqualify a prosecutor, prejudice or the potential for prejudice must be demonstrated.
Moreover, the prosecutor’s refusal to plea bargain, in and of itself, is not prejudicial. A constitutional right to plea bargain has not been recognized. A prosecutor who believes in good faith that he has a very strong case is under no obligation to negotiate.
The prosecutor’s comments about seeking out-of-state placement for the juvenile are likewise not prejudicial. The placement of the juvenile after the hearing is entirely at the discretion of the Department of Corrections, over which the state’s attorney has little or no influence.
Finally, the prosecutor’s vow that he would violate the law by informing the victim of the defendant’s release is also not *237prejudicial. Although unethical, such a statement has no bearing on the determination of the juvenile’s rights. It is neither misconduct improperly influencing the trier of fact nor does it evidence a conflict of interest.
By its failure to make a determination of prejudice as required by Hohman, the majority has in effect adopted the per se rule specifically rejected by Hohman. Hohman held that although “some courts have chosen to make prosecutorial bias per se reversible error as a matter of public policy, we are inclined to join those courts that have required some prejudice.” Id. at 506, 420 A.2d at 855 (citation omitted). Because the most essential facts of this case are omitted, namely the prosecutor’s statements, and the pronouncements of the majority are so broad, it is arguable that todays decision holds that any questionable conduct by a prosecutor is grounds for disqualification whether or not it is prejudicial or even unethical.